James R. Cooper, Judge, dissenting. I respectfully dissent from the majority decision in this case as I believe that this case is controlled by Estelle v. Williams, 425 U.S. 501, 48 L. Ed. 2d 126, 96 S. Ct. 1691 (1976). In that case, the Supreme Court of the United States held that . . . the State cannot, consistent with the Fourteenth Amendment, compel an accused to stand trial before a jury while dressed in identifiable prison clothes. . . . As the majority points out, that rule requires an objection to the requirement of wearing prison clothes, and in the instant case there was an objection. The Estelle case also pointed out that all the District Courts and Courts of Appeals had not followed a mechanical rule vitiating any such conviction, and had allowed defendants to stand trial in prison garb in essentially two cases; first, where they did not object, since it might have been a defense tactic designed to elicit sympathy from the jury; and second, where a defendant was being tried for an offense committed while in confinement. In the instant case, there was an objection, but appellant was being tried for an offense committed while in prison, i.e., escape from the Arkansas Department of Corrections. I fail to see how the second exception justifies compelling a defendant to stand trial in prison clothes. While it may be relevant, and even an essential element of the State’s case, to prove that a defendant was a prisoner at the time of the commission of the crime (as in escape cases), his status at the time of trial is not relevant. Requiring Glick to stand trial in prison clothes did not, as the majority suggests, involve telling the jury something that was already known. What the jury knew was that Glick was alleged to have escaped from a correctional facility at an earlier time, and they had to know that to consider the case. What the jury was shown, additionally, and unnecessarily, was that Glick was still (or again) a prisoner. I believe that his constitutional rights were violated by requiring him to stand trial in prison clothes for the same reasons as stated by the Arkansas Supreme Court in Miller v. State, 249 Ark. 3, 457 S.W. 2d 848 (1970), as it quoted from 21 Am. Jur. 2d Criminal Law, § 239: Since the defendant, pending and during the trial, is still presumed innocent, he is entitled to be brought before the court with the appearance, dignity, and self-respect of a free and innocent man, except as the necessary safety and decorum of the court may otherwise require. He is therefore entitled to wear civilian clothes rather than prison clothing at his trial. It is improper to bring him into the presence of the jury which is to try him, or the venire from which his trial jury will be drawn, clothed as a convict. Our law provides Glick with the presumption of innocence, but the majority opinion allows the State to show to the jury a man who is obviously not innocent; a man who is a prisoner of the State at the time of his trial. His status at the time of trial is not relevant; his required appearance before the jury in prison clothes was inherently prejudicial, and therefore I would reverse and remand for a new trial.